DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6-18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since there is no antecedent basis for the language “electric component” recited in the last line.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1, 6-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wesling (U.S. Pat. No. 2014/0214285 A1).
Specifically, regarding Claim 1, Wesling discloses an electrical switch device (62, 72) for a human-powered vehicle (Abstract), comprising: an electrical switch unit (62, 72) configured to generate a signal in response to a user input (¶ [0042]), and a connecting 
Regarding Claim 6, Wesling discloses an electrical cable (66; FIG. 5) configured to electrically connect the electrical switch unit (62, 72) to the operating device (68, 69).
Regarding Claim 7, Wesling discloses a connector (70) provided at an end of the electrical cable (66) to be detachably coupled to the operating device (68, 69; FIG. 5).
Regarding Claim 8, Wesling discloses the connecting part (66) is configured to be electrically connected to the electrical cable (66; FIG. 5). 
Regarding Claim 9, Wesling discloses that the electrical cable (66) is electrically connected to the additional  electrical switch device (62, 72) to transmit the additional signal to the operating device (upon actuation by a device user; FIG. 5). 
Regarding Claim 10, Wesling discloses that a wireless communicator configured to wirelessly and selectively transmit the signal and the additional signal to operate the electric component (¶ [0056]).
Regarding Claim 11, Wesling discloses that the wireless communicator is configured to be attached to a bar end of a handlebar (e.g., FIG. 6, when a glove is removably attached to a handlebar).
Regarding Claim 12, Wesling discloses that the wireless communicator is configured to be inserted to an internal space of the handlebar (FIG. 2).
Regarding Claim 13, Wesling discloses that the wireless communicator is configured to be attached to an outer surface of the handlebar (FIG. 6).
Regarding Claim 14, Wesling discloses that the connecting part (66) is configured to be coupled to an additional electrical cable (66) of the additional  electrical switch device (a second one of 66, coupled at 70; FIG. 5). 
Regarding Claim 15, Wesling discloses that the connecting part (66) includes a cable connection port to which the additional electrical cable (66) is detachably coupled (¶ [0043]).
Regarding Claim 17, Wesling discloses a mounting member configured to be mounted to a bicycle body (58, which serves as a substrate for the control device; ¶ [0042]).
Regarding Claim 18, Wesling discloses that the operating device (68, 69) comprises a base member (72) and an operating member (60 or 62) pivotally coupled to the base member (FIGS. 5-6).
Regarding Claim 19, Wesling discloses an electrical switch device (62, 72) for a human-powered vehicle, comprising: an electrical switch unit (62, 72) configured to generate a signal in response to a user input, and a wireless communicator configured to wirelessly transmit the signal to an operating device (68, 69) configured to operate an electric component (¶ [0056]), the signal being configured to operate the electric component (¶ [0041]).
Regarding Claim 20, Wesling discloses an operating system for a human-powered vehicle, comprising: the  electrical switch device (62, 72) according to claim 1, and the 
Allowable Subject Matter
Claims 2-5 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833